         Case 1:18-cv-00201-CRH Document 27 Filed 05/25/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Maria De Jesus Harber,                      )
                                            )       ORDER
                Plaintiff,                  )
                                            )
       vs.                                  )
                                            )
Social Security Administration,             )
                                            )       Case No. 1:18-cv-201
                Defendant.                  )
                                            )

       Before the Court is Defendant’s Unopposed Motion to Reverse and Remand. (Doc. No.

26). Defendant requests that the Court remand this case to allow the Commissioner of Social

Security to conduct further proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991). Defendant advises that Plaintiff agrees to such a

remand if Defendant will guarantee a new hearing in front of a different ALJ, which Defendant

agrees to do.

       Accordingly, the motion is unopposed. As such, the Court GRANTS Defendant’s Motion

to Reverse and Remand (Doc. No. 26). The Court FINDS MOOT Plaintiff’s Motion for

Summary Judgment (Doc. No. 19) and Defendant’s Motion for Summary Judgment (Doc. No.

20). Pursuant to sentence four of 42 U.S.C. § 405(g), the judgment of the Commissioner is

REVERSED and the case is REMANDED for proceedings consistent with this opinion.

       IT IS SO ORDERED.

       Dated this 25th day of May, 2021.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court

                                                1
